TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00526-CV





Yvonne Ramon Hinkle, Appellant


v.


Texas Department of Family and Protective Services, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT

NO. FM504473, HONORABLE DARLENE BYRNE, JUDGE PRESIDING





M E M O R A N D U M   O P I N I O N


 On August 3, 2005, appellant Yvonne Ramon Hinkle signed an affidavit of voluntary
relinquishment of her parental rights to her child, M.R.  On August 9, she filed a notice of appeal
without assistance of counsel.  The Travis County District Clerk filed the clerk's record on August
30.  Hinkle's brief was due on September 29.  See Tex. R. App. P. 38.6(a).  During the intervening
four months, Hinkle has neither filed a brief nor contacted this Court in any way.
	Documents in the clerk's record indicate two different addresses for Hinkle.  Because
Hinkle is not represented by counsel, notice of overdue brief was sent to one of those addresses on
October 11 but was returned to this Court as undeliverable.  Another notice was sent on November
11 to the second address, stating that Hinkle's brief was overdue and that, unless Hinkle filed a brief
or otherwise contacted this Court by November 14, her appeal would be dismissed for want of
prosecution.  As of February 7, 2006, Hinkle has not filed a brief or contacted this Court.  We
therefore dismiss this appeal for want of prosecution.  See Tex. R. App. P. 38.8.


					__________________________________________
					Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed for Want of Prosecution
Filed:   February 8, 2006